Citation Nr: 1813117	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-06  527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, including in the Republic of Vietnam ("Vietnam").  He died in April 1990.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appellant's claim was subsequently transferred to the RO in Newark, New Jersey.  

By way of background, the appellant's claim of entitlement to service connection for the cause of the Veteran's death was previously denied in August 1999 and October 2009, respectively.  Subsequently, the appellant filed a petition to reopen the previously and finally disallowed claim.  

In an April 2008 remand, the Board directed the AOJ, in pertinent part, to notify the appellant that the original claims file was lost and that the file had been rebuilt.  Pursuant to the Board's remand, the claim's file was rebuilt, and with the exception of the Veteran's service treatment records (STRs), the May 1998 VA medical opinion and August 1999 addendum opinion, and three abstracts from periodicals, the evidence considered in the original August 1999 Board decision was re-acquired.  (Parenthetically, the Board notes that the missing evidence was fully described in the August 1999 Board decision).  In that regard, the Board recognizes that, in light of the missing STRs, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  The Board's analysis of the appellant's claim has been undertaken with the heightened duty in mind.

In October 2014, the appellant appeared with her then-attorney for a travel Board hearing before Veterans Law Judge (VLJ) C. Graham.  A transcript of that proceeding has been associated with the record.  The testimony provided touched on the merits of the appellant's claim.  A May 2015 Board decision granted appellant's petition to reopen the claim, and remanded for further development.  In response to the November 2016 supplemental statement of the case (SSOC), the appellant, through her attorney, requested to be scheduled for a Board videoconference hearing.  

As a result, in March 2017, the appellant appeared with her then-attorney for a videoconference hearing before VLJ T. O'Shay.  A transcript of that proceeding has been associated with the record.  

In light of the foregoing, the appellant and her representative were notified by a letter dated in October 2017 of her right to an additional hearing before a third VLJ who will be assigned to the panel to decide her appeal.  See 38 U.S.C. §§ 7102(a), 7107(c); 38 C.F.R. §§ 19.3, 20.707.  The appellant was also informed that if she did not respond within 30 days from the date of the letter, the Board would assume that she wished to proceed without an additional hearing.  As the appellant did not respond, the Board will proceed accordingly.  

A review of the record reflects additional medical evidence was added to the record subsequent to a November 2015 supplemental statement of the case; however, such evidence was submitted with a waiver of Agency of Original Jurisdiction consideration.  As such, no further action is required.

Lastly, the Board notes that in August 2012, the appellant appointed Penelope E. Gronbeck as her representative; Ms. Gronbeck is a private attorney affiliated with a law firm.  In December 2017, the appellant appointed Alexandra M. Jackson as her representative.  Ms. Jackson is affiliated with the same law firm.


FINDINGS OF FACT

1.  The Veteran died in April 1990; the immediate cause of death was pancreatic cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The Veteran served in Vietnam.

4.  Pancreatic cancer did not originate in service or until many years after service, and was not otherwise etiologically related to service.

5.  A service-connected disability was neither the principal nor contributory cause of death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2011.  See 38 U.S.C. § 5103 (2012); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (setting forth particularized notice requirements in a claim for Dependency and Indemnity Compensation).  

With respect to VA's duty to assist the appellant, the appellant does not allege, and the record does not suggest, any outstanding evidence that may be obtained.  As already discussed, the claims file was rebuilt, but certain documents previously contained in the claims file remain missing.  Given the efforts made to obtain those missing records, the Board finds that further efforts would be futile.  Fortunately, the content of the missing records were addressed in a prior Board decision.  

As for medical opinion evidence, the record is replete with medical opinions addressing the questions at issue, most of which were submitted on behalf of the appellant herself.  The medical opinions on file are adequate for the purpose of adjudicating the instant appeal. 

Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of her claim in this Board decision.


II. Service Connection

	Legal Principles

A surviving spouse of a qualified Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or contributory cause of death.  A service-connected disability is considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A service-connected disability is considered the contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to herbicide agents, such as Agent Orange (AO), unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(iii).  Certain listed medical conditions, such as Type II diabetes mellitus, may be granted service connection on a presumptive basis due to such exposure.  38 C.F.R. § 3.309(e).  The availability of presumptive service connection does not, however, preclude a grant of service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 38 C.F.R. § 3.303 ("The presumptive provisions of the statute and [VA] regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.").

For a veteran to be entitled to the presumption of service connection under 38 C.F.R. § 3.307(a)(1)(6)(iii), he or she must have been present at some point on the landmass or "inland waters" (aka brown waters) of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1182-83 (Fed. Cir. 2008).  Such inland waterways include "rivers, estuaries, canals and deltas 'inside the country.'"  Gray v. McDonald, 27 Vet. App. 313, 321 (2015).  The presumption of herbicide exposure is also extended to veterans who served on ships where deck logs reference "anchoring [in] or entering the 'mouth of' the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone."  Id.

      Factual Background

A certificate of death reflects that the Veteran died in April 1990.  It further reflects that the immediate cause of death was pancreatic cancer.  The appellant is his surviving spouse.

At the time of the Veteran's death, service connection was not in effect for any disability.  Prior to his death, the Veteran unsuccessfully sought service connection for a back disability, a skin disability, and a residual disability from injuries to the face, neck, and chest.  The record does not reflect the Veteran sought service connection for any other disability prior to his death.

The appellant contends that the Veteran's non-service-connected pancreatic cancer was caused by or a result of his exposure to AO during service in Vietnam.  

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service VA and private treatment records and opinions, and lay statements in support of the appellant's claim. 

As discussed in the Board's August 1999 decision, STRs are negative for any complaints and/or treatment for, or diagnosis of pancreatic cancer or associated symptomatology.  

MPRs reflect the Veteran served in Vietnam.  His military decorations include the Combat Infantry Badge (CIB).  

Post-service medical treatment records dated between February 1990 and April 1990 show that the Veteran presented with complaints of intractable abdominal pain, dark urine, and light stools.  Following a biopsy, the Veteran was diagnosed with pancreatic cancer.  The Veteran's treatment included chemotherapy, radiation therapy, and total parenteral nutrition (TPN), i.e., form of feeding in which all nutritional needs are met with a solution which is infused directly into the veins.  The final diagnosis was, in pertinent part, pancreatic cancer, end-stage disease with extensive metastasis of the liver.  The Veteran was noted as negative for a history of diabetes mellitus.  Treatment records dated in February 1990 reflect glucose levels as normal.  Treatment records dated in February 1990 reflect the Veteran smoked approximately two packs of cigarettes per day.  Treatment records dated in March 1990 reflect elevated blood glucose levels likely secondary to TPN.  Subsequently, records reflect the Veteran was medicated with insulin.  

Treatment records dated in April 1990 reflect that the Veteran was readmitted to the hospital due to intractable pain and basic failure to thrive.  In light of the grave prognosis, the Veteran's family requested the cessation of all further treatment.  The Veteran succumbed to his disease four (4) days after he was admitted.  The immediate cause of death was noted as pancreatic cancer.

In a statement dated in June 1993, Dr. J.O. explained, in pertinent part, that pancreatic cancer in an individual as young as the Veteran was difficult to explain.  He described the Veteran's civilian occupational history as insignificant, but noted that the Veteran had a history of exposure to AO in-service, which "certainly could have caused cellular damage and eventually to the development of a carcinoma in a young individual."  He indicated medical reports "seem to indicate a number of cases have been caused by [AO]," and that pancreatic cancer could certainly be included in that list.

In a supplemental statement dated in November 1994, Dr. J.O. reported that there was "very strong evidence that [AO] is responsible for a number of cancers," to include gastrointestinal malignancies.  He further reported that pancreatic cancer is one of the gastrointestinal malignancies identified.  Dr. J.O. reiterated his belief that the Veteran's exposure to AO was a major contributing factor in the development of his pancreatic cancer.

As discussed in the Board's August 1999 decision, abstracts from three periodicals were submitted in March 1995.  Collectively, the abstracts pertained to how U.S. soldiers were exposed to AO in Vietnam and the long-term physical damage such exposure had caused to some soldiers.  While the abstracts indicated a general link between AO and some cancers, it did not specifically indicate any association between AO exposure and the development of pancreatic cancer.  Notably, the abstracts did not contain any findings pertaining to the Veteran.  

As discussed in the Board's August 1999 decision, report of the May 1998 VA medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's fatal pancreatic cancer was not related to his exposure to AO in Vietnam.  An addendum opinion was provided in October 1998, and reflects that there is no medical literature relating pancreatic cancer to exposure to AO.  

In a statement dated in August 2002, Dr. J.O. indicated the Veteran was on an insulin program to manage his abnormal glucose state, due to his pancreatic cancer.

In March 2008, the appellant testified before a former Veterans Law Judge.  At that time, the appellant reported, in pertinent part, that the Veteran was diagnosed with pancreatic cancer in January 1990.  The appellant indicated the Veteran had no family history of cancer.  She expressed her belief that the Veteran's exposure to AO caused his pancreatic cancer and untimely death.  The appellant further indicated that the Veteran's blood glucose levels fluctuated due to his pancreatic cancer, which required him to be placed on insulin while in the hospital; the appellant acknowledged that she was neither a physician nor a scientist, but intimated that this could be a contributing factor.  

In a statement dated in April 2008, Dr. J.O. reported that the Veteran was an insulin dependent diabetic, and that his diabetic condition was worsened by his pancreatic cancer. 

In a statement dated in April 2011, Dr. C.B. opined that it was at least as likely as not that the Veteran's demise resulting from pancreatic cancer was due to his exposure to AO in Vietnam.  In doing so, he noted that the most recent Vietnam AO book list several articles supportive of an association between AO and pancreatic cancer, and that the delayed onset of the disease is consistent with known medical principles and the natural history of the disease.  He explained that in light of the Veteran's negative family history of cancer and his civilian occupational history, the evidence did not support another more plausible alternative for etiology.  Lastly, he noted that although AO updates state there is insufficient evidence to link pancreatic cancer to AO, this statement does not apply to this specific Veteran.  No further rationale was provided.

The appellant testified at a travel Board hearing in October 2014.  At that time, she reported that the Veteran was diagnosed with pancreatic cancer in January 1990.  The appellant indicated that the Veteran had no family history of cancer.  She acknowledged that pancreatic cancer is caused by factors including smoking; however, she indicated that the Veteran smoked less than a pack of cigarettes per day. 

In a statement dated in February 2015, Dr. B.D. noted the Veteran's history of pancreatic cancer and his exposure to AO during service in Vietnam.  Based on a review of the evidence, he opined that it was at least as likely as not that the Veteran's pancreatic cancer was causally related to his exposure to AO in service.  In doing so, the physician explained that dioxin and other similar chemicals found in AO have been shown to be a causative factor in many kinds of cancers.  He acknowledged the lack of medical literature definitively linking pancreatic cancer to AO, but stated the studies do suggest a link.  Lastly, the examiner noted the Veteran also suffered from diabetes mellitus, which often presents with symptoms leading to the diagnosis of pancreatic cancer.

The report of a November 2015 VA medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's pancreatic cancer was less likely than not caused by or a result of presumed exposure to AO in service.  In doing so, the examiner noted that 10 percent of patients with pancreatic cancer are under the age of 50, and that the principal risk factor for the development of early onset pancreatic cancer is tobacco use.  The examiner specifically noted the Veteran's extensive history of smoking and drinking.  In contrast, the examiner noted that medical evidence of AO as a cause of pancreatic cancer was "weak."  Moreover, the VA examiner noted that the private opinions, collectively, invoke questionable logic to conclude exposure to AO caused pancreatic cancer.  Specifically, the examiner noted the private opinions discount the Veteran's excessive tobacco use as a more plausible etiology.  

In addressing Dr. J.O.'s opinion, the examiner noted the advancement of medical literature has provided a more informed perspective of early onset pancreatic cancer and the role of tobacco use.  As such, Dr. J.O.'s opinion that it was unusual for an individual the Veteran's age to be diagnosed with pancreatic cancer is out-of-date.  Moreover, the examiner noted that while Dr. J.O. indicated the Veteran was diabetic, there was no support for such a finding in the available medical records.  Rather, the records reflect the insulin the Veteran received was administered for TPN-related hyperglycemia.  Similarly, in addressing Dr. C.B.'s opinion, the examiner noted the heavy reliance Dr. C.B. placed on the previous opinion provided by Dr. J.O.  Further, the examiner noted that Dr. C.B. seemingly "overlooks [all] the studies which do not find a relationship between AO like compounds and pancreatic cancer."  Additionally, the abstracts relied upon "do not support a relationship between AO and pancreatic cancer."  In addressing Dr. B.D.'s opinion, the examiner noted that Dr. B.D.'s opinion is premised primarily on the fact that a relationship between AO and other cancers has been found, and therefore, that should also extend to pancreatic cancer.  Dr. B.D. also relies heavily on the statements by Dr. C.B.  He further omits any discussion regarding the role of tobacco use in the development of pancreatic cancer.  

At the March 2017 hearing, the appellant testified, in pertinent part, that subsequent to the Veteran's diagnosis of pancreatic cancer in January 1990, the Veteran began receiving insulin injections.  The appellant indicated she was informed the Veteran had diabetes; she indicated she was not aware of any diagnosis of diabetes prior to that time.  Rather, she reported that the oncologist indicated diabetes was caused by the pancreatic cancer.  The appellant reported Veteran's history of smoking a pack of cigarettes per day.  

In a statement dated in June 2017, Dr. F.G. summarized the previous private medical opinions of record.  Based on his review, Dr. F.G. opined that "it is more likely than not that [the Veteran's] exposure to Agent Orange and its contaminants were causal to his fatal condition of carcinoma of the pancreas and secondary diabetes mellitus.  No further opinion or rationale was provided.  

      Analysis

At the time of the Veteran's death service connection was not in effect for any disability.  

As a preliminary matter, the Board notes that it is not clear from the record whether, in fact, the Veteran had a diagnosis of diabetes mellitus at the time of his death.  In particular, medical treatment records dated between February 1990 and April 1990 do not reflect a formal diagnosis of diabetes mellitus.  Of note, Dr. J.O.'s admission report reflected a negative history of diabetes.  This is consistent with treatment records dated in February 1990 which reflected glucose levels as normal.  Treatment records dated in March 1990 (a month prior to the Veteran's demise) are the earliest documented evidence of elevated blood glucose levels.  At that time, the elevated blood glucose levels were attributed to the TPN.  The Veteran was medicated with insulin.  This is echoed by the August 2002 statement by Dr. J.O., which reflected the Veteran was on an insulin program to manage his abnormal glucose state, due to his pancreatic cancer.  At the March 2008 hearing, the appellant relayed information presumably provided by Dr. J.O. that the Veteran's blood glucose levels fluctuated due to his pancreatic cancer, which required him to be placed on insulin while in the hospital.  This theory is further strengthened by the November 2015 VA examiner's determination that any insulin the Veteran received was administered for TPN-related hyperglycemia.

However, in April 2008, i.e., nearly two decades after the Veteran's demise, Dr. J.O. indicated, in pertinent part, that the Veteran was an insulin-dependent diabetic.  The Board notes that the varying statements of record create an ambiguity as to whether the Veteran did, in fact, have an independent diagnosis of diabetes mellitus, or whether the elevated blood glucose levels were a product of the methods used to treat his pancreatic cancer, i.e., TPN.  

However, even assuming for the purpose of this decision that the Veteran was diagnosed with diabetes mellitus, and even assuming that the diabetes mellitus was not the result of a post-service disease process (namely pancreatic cancer) and therefore could be presumed related to AO exposure, the medical evidence of record in any event does not reflect that diabetes mellitus was either the principal or contributory cause of death.  Rather, the records reflect the final diagnosis was, in pertinent part, pancreatic cancer, end-stage disease with extensive metastasis of the liver.  The records further reflect the Veteran's condition included paraneoplastic syndrome, cachexia wasting, and intractable pain.  Any discussion of diabetes in the record is ancillary, and does not indicate diabetes mellitus caused or worsened the Veteran's pancreatic cancer, or otherwise acted to hasten the Veteran's death.  Rather, if anything, the record reflects that diabetes, if in fact present, was worsened by the pancreatic cancer.

The Board has considered the appellant's statements that diabetes is related to the Veteran's military service and that it could have contributed to his pancreatic cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's death is a matter suited to the realm of medical expertise.  As such, to the extent the appellant is addressing questions of medical causation of the pancreatic cancer, the Board finds her statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the appellant's theory that the Veteran had diabetes, and that such diabetes was etiologically related in some manner to the Veteran's death.

Next, the Board turns to whether service connection for pancreatic cancer is warranted, such that the cause of death is related to service.

As a preliminary matter, the Board notes the Veteran had verified in-country service in Vietnam, and was thus presumptively exposed to herbicide agents such as AO.  However, while certain cancers are among the listed disabilities under 38 U.S.C. § 3.309(e), pancreatic cancer is not.  Thus, the presumption afforded under this provision cannot provide a basis for a grant of service connection.  Notwithstanding, consideration of whether a grant of service connection on a direct basis is warranted is still necessary in this case.  See Combee, 34 F.3d at 1043-44.  

Based on a review of the evidence, the Board finds that entitlement to service connection for pancreatic cancer as due to AO is not warranted in this case because the evidence fails to show a causal relationship, i.e., a nexus, between the claimed in-service injury and the claimed disability.  

In making this finding, the Board accords significant probative weight to the November 2015 VA medical opinion.  The Board acknowledges the multiple positive opinions of record, but affords them less probative weight for the reasons discussed below.  

Here, the report of the November 2015 VA medical opinion noted, in pertinent part, the Veteran's extensive history of smoking.  Specifically, the examiner noted that the Veteran smoked approximately two packs of cigarettes per day.  The Board notes that while the appellant testified that the tobacco use was much lower, the Board finds the contemporaneous accounts in the record to be of greater probative value.  The examiner noted that tobacco use is the principal risk factor for the development of early onset pancreatic cancer.  In contrast, the examiner noted that medical evidence of AO as a cause of pancreatic cancer is "weak."  

In addressing Dr. J.O.'s opinion, the examiner noted the advancement of medical literature has provided a more informed perspective of early onset pancreatic cancer and the role of tobacco use.  Of particular importance in explaining the deficiency in Dr. J.O.'s reasoning is that while only 10 percent of patients with pancreatic cancer are under the age of 50, the principal risk factor for that subset of the population is tobacco use.  In other words, although the Veteran's relatively young age made it unusual for him, all other factors being equal, to have developed pancreatic cancer, the development of pancreatic cancer in his particular case is not as unusual considering his history of tobacco use.  As such, the examiner indicated that Dr. J.O.'s opinion that it was unusual for an individual the Veteran's age to be diagnosed with pancreatic cancer is out-of-date.

Similarly, in addressing Dr. C.B.'s opinion, the examiner noted the heavy reliance on the previous opinion provided by Dr. J.O.  Further, the examiner noted that Dr. C.B. seemingly "overlooks [all] the studies which do not find a relationship between AO like compounds and pancreatic cancer."  Additionally, the abstracts relied upon "do not support a relationship between AO and pancreatic cancer."

In addressing Dr. B.D.'s opinion, the examiner noted that Dr. B.D.'s opinion is premised primarily on the fact that a relationship between AO and other cancers has been found, and therefore, that should also extend to pancreatic cancer.  Dr. B.D. also relies heavily on the statements by Dr. C.B.  He further omits any discussion regarding the role of tobacco use in the development of pancreatic cancer.  

The Board acknowledges the June 1993 and November 1994 statements by Dr. J.O., the April 2011 statement by Dr. C.B., the February 2015 statement by Dr. B.D., and the June 2017 statement by Dr. F.G., which all provided positive nexus opinions.  In that regard, the Board notes that every one of the physicians statements were couched in conjectural and generic verbiage, following which the physicians made the leap, not justified by the discussion presented, that the Veteran's exposure to AO during his service in Vietnam caused pancreatic cancer.  For instance, in support of his June 1993 opinion, Dr. J.O. indicated AO "could have caused cellular damage and eventually to the development of a carcinoma in a young individual."  In support of his November 1994 opinion, Dr. J.O. indicated there was "very strong evidence that [AO] is responsible for a number of cancers," and that pancreatic cancer could be included.  However, he cited no medical literature in support of this claim.  Similarly, in support of his February 2015 opinion, Dr. B.D. noted that dioxin and other similar chemicals found in AO have been shown to be a causative factor in many kinds of cancers.  He acknowledged the lack of medical literature definitively linking pancreatic cancer to AO; however, indicated the studies regarding the carcinogenicity of Tetrachlorodibenzo (TCDD) in the development of cancer (generally) do suggest a link.  Not at any point in his discussion did the physician explain why, in the Veteran's particular case, TCDD exposure led to his claimed disorder.  Moreover, he relied, primarily, on the previous opinions advanced on the record.  

With respect to the April 2011 opinion by Dr. C.B., the Board notes he emphasized the Veteran's negative family history of cancer and his civilian occupational history to conclude the evidence does not support another more plausible alternative for etiology.  Despite explicitly discounting other evidence in the record for not discussing literature concerning etiology or other risk factors, the physician unequivocally discounted other known causative factors such as the Veteran's extensive smoking history in rendering an opinion.  Moreover, he acknowledged that AO updates state there is insufficient evidence to link pancreatic cancer to AO; however, proceeded to vaguely state that this statement does not apply to this specific Veteran.  

The Board also acknowledges the June 2017 statement by Dr. G.F.-Board certified orthopedic surgeon- which opined that it is more likely than not that the Veteran's exposure to Agent Orange and its contaminants were causal to his fatal condition of carcinoma.  However, no further opinion or rationale was provided.  Rather, the physician simply summarized the prior private medical opinions of record.  Notably, the physician indicated he reviewed all of the medical records and opinions related to the Veteran's pancreatic cancer.  However, not at any point in his discussion did the physician address the November 2015 VA medical opinion noting the Veteran's tobacco use as the more likely etiology.  

For the reasons discussed above, the Board finds the private medical opinions of record to be less probative than the November 2015 VA medical opinion.  

The Board has considered the appellant's statements that pancreatic cancer is related to the Veteran's military service.  As such, to the extent the appellant is addressing questions of medical causation of the pancreatic cancer, the Board finds her statements are not competent lay evidence.  See Jandreau, supra.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the appellant's claim of service connection for pancreatic cancer.  

As previously mentioned, to warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or contributory cause of death.  In light of the above determination, the Board sympathetically finds that the preponderance of the evidence is against the appellant's claim of service connection for cause of the Veteran's death.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not helpful to the appellant.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



			
	          BARBARA B. COPELAND                           M. CARYN GRAHAM 
	               Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals



                         __________________________________________
THOMAS H. O'SHAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


